Exhibit 10.1 FOURTH AMENDED AND RESTATED CREDIT AGREEMENT dated as of March 13, 2012 among USEC INC., and UNITED STATES ENRICHMENT CORPORATION, as joint and several co-borrowers, THE LENDERS PARTY HERETO FROM TIME TO TIME, JPMORGAN CHASE BANK, N.A., as Administrative and Collateral Agent, J.P. MORGAN SECURITIES LLC and WELLS FARGO CAPITAL FINANCE, LLC as Revolving Joint Book Managers and Revolving Joint Lead Arrangers, J.P. MORGAN SECURITIES LLC, as Term Facility Bookrunner, WELLS FARGO CAPITAL FINANCE, LLC, as Syndication Agent, and ALLY COMMERCIAL FINANCE LLC, as Documentation Agent BOS111 12637984.10 FOURTH AMENDED AND RESTATED CREDIT AGREEMENT dated as of March 13, 2012, among USEC INC., a Delaware corporation, and UNITED STATES ENRICHMENT CORPORATION, a Delaware corporation, the LENDERS party hereto from time to time, JPMORGAN CHASE BANK, N.A., as Administrative and Collateral Agent, J.P. MORGAN SECURITIES LLC, and WELLS FARGO CAPITAL FINANCE, LLC, as Revolving Joint Book Managers and Revolving Joint Lead Arrangers, J.P. MORGAN SECURITIES LLC, as Term Facility Bookrunner, WELLS FARGO CAPITAL FINANCE, LLC, as Syndication Agent, and ALLY COMMERCIAL FINANCE LLC, as Documentation Agent. RECITALS: WHEREAS, each of USEC Inc. and United States Enrichment Corporation, a wholly owned subsidiary of USEC Inc., is party to that certain Third Amended and Restated Revolving Credit Agreement dated as of October 8, 2010, as heretofore amended (the “Existing Credit Agreement”), among USEC Inc. and United States Enrichment Corporation, as joint and several “Borrowers”, each of the financial institutions party thereto as “Lenders” thereunder (the “Existing Lenders”), JPMorgan Chase Bank, N.A., as “Administrative Agent” and “Collateral Agent” thereunder, and the other financial institutions named therein as “agents” thereunder; and WHEREAS, NAC International, Inc., a Delaware corporation, a direct, wholly owned subsidiary of USEC Inc. is a guarantor (the “Existing Guarantor”) of the obligations of USEC Inc. and United States Enrichment Corporation under the Existing Credit Agreement; and WHEREAS, USEC Inc. and United States Enrichment Corporation desire to amend and restate the Existing Credit Agreement in its entirety; and WHEREAS, USEC Inc., United States Enrichment Corporation and the Existing Guarantor are members of a consolidated group of companies engaged in similar or related businesses and will derive benefits from the extensions of credit under this Agreement; and WHEREAS, upon the terms and subject to the conditions set forth herein, the Lenders are willing to make loans and advances to, and the Issuing Bank is willing to issue Letters of Credit for the benefit of, the Borrowers under this Agreement. NOW, THEREFORE, the Borrowers, the Lenders and the Administrative Agent hereby agree that the Existing Credit Agreement be, and it hereby is, amended and restated in its entirety by this Agreement, and the Borrowers, the Lenders and the Administrative Agent hereby further agree as follows: BOS111 12637984.10 ARTICLE I. Definitions SECTION 1.01Defined Terms.As used in this Agreement, the following terms have the meanings specified below: “2011 Appraisal” has the meaning assigned to such term in the definition of “Borrowing Base” set forth in this Section 1.01. “ABR”, when used in reference to any Loan or Borrowing, refers to whether such Loan, or the Loans comprising such Borrowing, are bearing interest at a rate determined by reference to the Alternate Base Rate. “ACP Companies” means, collectively, American Centrifuge Holdings, LLC, a Delaware limited liability company, American Centrifuge Enrichment, LLC, a Delaware limited liability company, American Centrifuge Technology, LLC, a Delaware limited liability company, American Centrifuge Manufacturing, LLC, a Delaware limited liability company, and American Centrifuge Operating, LLC, a Delaware limited liability company, and any other direct or indirect subsidiary of the Credit Parties formed after the Effective Date to engage in the American Centrifuge Project to the extent such subsidiary is designated as an “ACP Company” by the Borrowers in a written notice to the Administrative Agent and does not engage in any business or activity other than activities related to the American Centrifuge Project. “ACP Demobilization” means a decision by Holdings (as reflected in a public announcement or a decision by its Board of Directors) to abandon or terminate all activities under the American Centrifuge Project or to permanently wind down, demobilize or suspend all such activities. “ACP Demobilization Expenditure Plan” has the meaning assigned to such term in Section 4.01(j)(xi). “ACP Demobilization Expenditures” means such expenditures as shall be required by applicable law or otherwise reasonably necessary to cover the costs and expenses of the ACP Demobilization. “ACP Demobilization Salvage Value Schedule” means the schedule delivered by the Borrowers to the Administrative Agent prior to the Effective Date and setting forth the projected salvage value of property related to the American Centrifuge Project, as such schedule may be updated from time to time with the consent of the Required Revolving Lenders voting as a separate Class and the Required Term Lenders voting as a separate Class. “ACP Expenditures” means, collectively, without duplication (a) exposure of any Borrower or Restricted Subsidiary under Guarantees (other than a Guarantee permitted under Section 6.04(p)) by such Borrower or Restricted Subsidiary of the obligations of the ACP Companies (other than obligations in respect of any ACP Project Financing), (b)expenditures made by any Borrower or Restricted Subsidiary to purchase or pay for additional ACP Property or in respect of labor or overhead costs allocated to the American Centrifuge Project in accordance with the Borrowers’ policies and procedures and reflected in the financial statements of Holdings and its Subsidiaries, (c) Investments in the ACP Companies (other than Guarantees permitted under Section 6.04(p)) by any Borrower or any Restricted Subsidiary, and (d) any expenditures made by any Borrower or Restricted Subsidiary in respect of termination payments or liabilities in connection with the American Centrifuge Project. “ACP Grant” means an arrangement between the DOE and the Credit Parties pursuant to documentation reasonably acceptable to the Administrative Agent whereby the DOE agrees to reimburse the Borrowers for 80% of the ACP Expenditures incurred by the Borrowers during a specified period, which reimbursement arrangement shall provide for (a) a direct cash payment to the Borrowers from the DOE, (b) a release of liabilities that enables the Borrowers to receive cash proceeds (including the release of cash pledged to secure (x) surety bonds, (y) letters of credit or (z) other like instruments) or (c)another form of asset transfer that enables the Borrowers to receive cash proceeds (including the release of cash pledged to secure (x) surety bonds, (y) letters of credit or (z) other like instruments), and which reimbursement arrangement shall meet each of the following conditions:(i) such transaction does not constitute or otherwise involve the incurrence of indebtedness or the issuance of any equity interest by any Credit Party and (ii) no Credit Party has any obligation to repay, refund or return such cash grant to the DOE, except to the extent such Credit Party has received any amounts in error or in violation of the terms of the ACP Grant. “ACP Grant Proceeds” means the cash proceeds (including the release of cash pledged to secure (x) surety bonds, (y) letters of credit or (z) other like instruments) actually received by the Borrowers from an ACP Grant. “ACP Grant Purchased Property” means any and all equipment purchased or otherwise acquired by the Credit Parties pursuant to an agreement with the DOE to provide an ACP Grant which agreement requires that such equipment either (a) be pledged to the DOE or (b) remain free and clear of liens and security interests. “ACP Grant Start Date” means, if the Borrowers have entered into definitive binding documentation with respect to an ACP Grant, the later of (i) June 1, 2012 and (ii) the date of such definitive binding documentation. “ACP Lender” means the Federal Financing Bank, any other agency or instrumentality of the United States government, or another lender reasonably acceptable to the Administrative Agent. “ACP Project Financing” means financing provided by any ACP Lender to one or more ACP Companies in an amount reasonably sufficient to enable the ACP Companies to achieve commercial operations for the American Centrifuge Project. “ACP Property” means any and all contracts, inventory (other than uranium inventory), equipment, fixtures, intellectual property, licenses, permits and real or other personal property, in each case, that are reasonably required for the American Centrifuge Project and are listed on Schedule 1.02 attached hereto (the “ACP Schedule”), which ACP Schedule may be updated periodically after the Effective Date as may be agreed by the Borrowers and the Administrative Agent to add to or remove from such ACP Schedule items of property (including inventory, contracts, equipment, fixtures, real property, intellectual property, licenses or permits); provided, however, that the consent of the Required Revolving Lenders voting as a separate Class and the Required Term Lenders voting as a separate Class shall be required for the addition of property having a value of over $5,000,000 in the aggregate for all property added. “ACP Schedule” has the meaning assigned to such term in the definition of “ACP Property” set forth in this Section 1.01. “ACP Transferred Property” has the meaning assigned to such term in Section 6.12. “Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest Period or for any ABR Borrowing, an interest rate per annum (rounded upwards, if necessary, to the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period multiplied by (b) the Statutory Reserve Rate; provided that the Adjusted LIBO Rate shall not, at any time, be less than 2.00%. “Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as administrative and collateral agent for the Lenders hereunder. “Administrative Questionnaire” means an Administrative Questionnaire in a form supplied by the Administrative Agent. “Affiliate” means, with respect to a specified Person, another Person that directly, or indirectly through one or more intermediaries, Controls or is Controlled by or is under common Control with the Person specified. “Agreement” means this Fourth Amended and Restated Credit Agreement, together with all Exhibits and Schedules hereto, as the same may from time to time be amended, modified, supplemented or restated in accordance with the terms hereof. “Alternate Base Rate” means, for any day, a rate per annum equal to the greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective Rate in effect on such day plus 0.50% and (c) the Adjusted LIBO Rate for a one month Interest Period on such day (or if such day is not a Business Day, the immediately preceding Business Day) plus 1.00%; provided that, for the avoidance of doubt, the Adjusted LIBO Rate for any day shall be based on the rate appearing on the Reuters Screen LIBOR01 Page (or on any successor or substitute page) at approximately 11:00 a.m.
